Citation Nr: 1125304	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  03-27 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for PTSD or major depressive disorder, to include compensation under the provisions of 38 U.S.C.A. § 1151 with respect to medical treatment at the St. Louis VA Medical Center in December 2002.

2.  Entitlement to service connection for a dental or jaw disorder (claimed as jaw pain, extraction of wisdom teeth, and adverse reaction to drugs).

3.  Entitlement to service connection for a cervical spine disorder (claimed as residuals of whiplash, scoliosis, spondylosis and degenerative disc disease (DDD) of the cervical spine).

4.  Entitlement to service connection for a thoracolumbar spine disorder (claimed as residuals of whiplash, scoliosis, spondylosis, and DDD of the thoracic and lumbar spines).

5.  Entitlement to service connection for bilateral disorder of the upper extremities, to include carpel tunnel syndrome and thoracic outlet syndrome (claimed as carpel tunnel syndrome with weakness and radiculopathy of the upper extremities and thoracic outlet syndrome of the upper extremities).

6.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2003 and June 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claims of service connection and her claim for compensation under 38 U.S.C.A. § 1151 for PTSD, respectively.  The Veteran timely appealed those issues to the Board.

Initially, the Board notes that the Veteran's claims of service connection were denied in May 1998 and May 1999 rating decisions.  The Veteran disagreed with those decisions in April 2000 and June 2000 notices of disagreement.  VA issued a statement of the case as to the issues on appeal in May 2001.  No timely substantive appeal, VA Form 9, was filed.  

However, notwithstanding the lack of a timely receipt of a substantive appeal, VA readjudicated all of the service connection issues on appeal in the February 2003 appeal following the advent of the Veterans Claims Assistance Act of 2000 in the February 2003 rating decision.  The Veteran timely appealed all of the readjudicated issues at that time.  Following that appeal, the Veteran additionally filed a claim for compensation for PTSD and a back condition under 38 U.S.C.A. § 1151 in December 2003.  Such claims were denied in the June 2004 rating decision, and the Veteran also timely appealed those issues.

This case was previously before the Board in May 2006, at which time the claim for compensation for a back disorder under 38 U.S.C.A. § 1151 was denied; that determination final and such issue is no longer in appellate status.  

The remaining claims for service connection and for compensation for PTSD under 38 U.S.C.A. § 1151 were remanded in May 2006 for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  

The Veteran indicated prior to the May 2006 Board decision that she wished to testify at a personal hearing before a Veterans Law Judge; however, she withdrew that request for a hearing in February 2006.  No further request for a personal hearing has been received at this time.

Finally, the Board notes that it has recharacterized and combined several of the issues listed on the title page in order to more accurately reflect these claims on appeal, particularly the Veteran's claim for compensation for a psychiatric condition under the provisions of 38 U.S.C.A. § 1151.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issues of service connection for dental/jaw, cervical spine, thoracolumbar spine, bilateral disorder of the upper extremities and fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been clinically diagnosed with PTSD during the appeal period and such diagnosis has been related to an incident at the St. Louis VA Medical Center in December 2002, following a surgical procedure to her back, where the Veteran claims that she witnessed VA medical personnel euthanizing or murdering an elderly woman by attempting to smother her with pillows and then ultimately injecting her with medication and pronouncing her dead.

2.  The Veteran's claimed PTSD stressor is not related to combat with the enemy nor predicated on fear of hostile military activity.

3.  The preponderance of the evidence of record does not corroborate the Veteran's lay testimony regarding her claimed PTSD stressor.

4.  The Veteran did not have an additional disability as a result of her postsurgical convalescence hospital treatment in December 2002 at the St. Louis VA Medical Center.

5.  The Veteran's pre-existing PTSD and major depressive disorder, claimed as related to the VA actions in September 2002, are not due to any medical care rendered to the Veteran at that time, but are instead predicated on the lack of VA providing any medical care.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1151, 1310 (West 2002); 38 C.F.R. §§ 3.304(f), 3.361 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in April 2007 that fully addressed all notice elements including information as to what evidence was required to substantiate the claim for compensation under the provisions of 38 U.S.C.A. § 1151, as well as the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal as to the issue of compensation under the provisions of 38 U.S.C.A. § 1151.  However, fully compliant notice was later issued in the April 2007 communication, and the claim was thereafter readjudicated in July 2009 and August 2010 supplemental statements of the case.  Therefore, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  While the Board acknowledges that an Investigator General's report is not of record, it appears that further attempts to obtain that evidence would be futile.  Indeed, the email trail from April 2008 demonstrates that an exhaustive search was performed and that such search did not yield any Investigator General's report referable to the Veteran's complaint.  She was informed of this negative search and stated that she did not have a copy of the Investigator General's report.  Thus, the Board finds that VA has fulfilled its duty to assist in this case as it pertains to the acquisition of the Investigator General's report on the Veteran's complaint in this matter.  See 38 C.F.R. § 3.159(c) (2010).

Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical reports for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV)]; a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(f)(2) (2010).  

Additionally, the evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3).

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

If, however, the Veteran did not serve in combat, or if the claimed stressor is not related to combat or the fear of hostile military activity, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

Additionally, in analyzing claims under 38 U.S.C.A. § 1151, it is important to note that the law underwent revision effective October 1, 1997.  In this case, the Veteran filed her section 1151 claim in December 2003.  Accordingly, the post-October 1, 1997 version of the law and regulation must be applied.  See VAOPGCPREC 40-97.  In pertinent part, the current version of 38 U.S.C. § 1151 reads as follows:

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and--

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

Pursuant to 38 C.F.R. § 3.361, to determine whether additional disability exists within the meaning of section 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

Willful misconduct is defined as an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1) (2010).  Mere technical violations of police regulations or ordinances will not per se constitute willful misconduct, and willful misconduct will not be determinative unless it is the proximate cause of injury.  38 C.F.R. § 3.1(n)(2), (3).

Again, after the additional disability element has been met, 38 U.S.C.A. § 1151 specifies two bases for entitlement.  First, entitlement may be established on the basis of a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers.  Second, entitlement may be established on a showing of an event not reasonably foreseeable.

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  Proximate cause is that which, in a natural and continuous sequence, unbroken by any efficient intervening cause, produces injury, and without which the injury would not have occurred.  Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  An "intervening cause" is one that comes between the initial force or cause and the injury.  Black's Law Dictionary, 1225 (6th ed. 1990).

In establishing causation, it must be shown that (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

The Veteran contends that she witnessed a traumatic event following back surgery at the St. Louis VA Medical Center in December 2002, and that such event caused her PTSD.  As described in her December 2003 claim, on the night of December 10, 2002, she witnessed several attempts by VA doctors to "euthanize" an elderly woman who was brought into her room.  The Veteran stated that the final fatal action occurred when a doctor injected the elderly woman with a drug, then shortly thereafter pronounced her dead.

A January 2003 statement written by the Veteran to a VA psychologist further described the event in question.  The Veteran reiterated that during her stay at the VA Hospital an elderly woman was brought in to her room after she had been put on a general medical floor.  She stated that she had taken herself off of her morphine the day prior and that this was causing her some strange sensations in her hands.  During the night, after her husband had left to go home, she saw the elderly woman through the reflection off the television hanging on the wall a few feet from the edge of her bed.  The Veteran could not directly view the woman due to a curtain and a short wall separating the two of them.  In any event, she saw that the elderly woman was having difficulty breathing.  She stated that the nurses began playing flute music in order to calm the woman down and then she thought she saw the woman with a bag on her head, but she "tried to discount this as my imagination."  She continued as follows:

a few young nurses and a young doctor came into the room.  I believe I saw the nurses trying to smother the woman with pillows.  This apparently did not work because the doctor asked for something in a syringe and gave the woman an injection.  The next thing I knew they were pronouncing her dead.  By that point I had made the mistake of becoming verbal about why they had to do this in my room.  Couldn't they have taken her somewhere else?!!!  I was told that I had better keep my mouth shut about what I saw or I 'never knew what could happen to me.' . . . It was confirmed later by two nurses in front of my husband that they had 'coded' the woman in the bed next to me the night before.

The Veteran's husband indicated in a March 2004 statement that while he did not "witness the euthanasia of the patient in the bed next to my wife on December 10, 2002," he did "witness a comment which was made to my wife by one of the nurses who my wife stated was involved in the euthanasia."  He stated that this nurse: 

walked into my wife's room while I was standing there and said 'You didn't tell your husband about last night, did you?'  When my wife told her no, she said 'good' and then left the room.  Although my wife had told me what had happened, I acted as though I did not know as I felt my wife's life was in danger...

In her September 2004 notice of disagreement, the Veteran gave a lengthy description of the events leading up to her December 2002 surgery.  She further asserted several "negligence" claims against the St. Louis VA Medical Center, including making her lie in her own urine and refusing to bathe her for five days.  She also stated that her husband was given permission to stay with her the night of December 10, 2002, because of the general neglect that she was suffering during her stay at the hospital.  She and her husband then witnessed an elderly woman being brought into the room with a younger woman and a man who appeared to be a relative.  The Veteran's husband was asked to leave, but the other man was allowed to stay.  She then stated that it was not the elderly woman's family who smothered her with pillows, but the nurses.  She further stated that it was a doctor or someone dressed like a doctor who gave the woman the injection and pronounced her dead.  She also stated that a nurse came to see her the next day, while her husband was with her, stating that she had heard a woman died in the Veteran's room the previous night.  The Veteran disputed, at length, that she hallucinated the event or that if she did, that such hallucination represented another instance of negligence on the part of VA in her care because she was improperly medicated.  Regardless, however, the Veteran argued that she was entitled to compensation for PTSD because she has a diagnosis which two VA doctors have linked it to the euthanasia incident.

In a statement submitted with her substantive appeal, VA Form 9, dated June 2005, the Veteran indicated that she was first diagnosed with PTSD on September 26, 2002-prior to the December 2002 incident-and she related such diagnosis of PTSD to her neglectful treatment by the St. Louis VA Medical Center in failing to urgently treat her back condition.  She further stated that she was forced to stay in "squalor" during her convalescence at the VA Hospital in December 2002 and that during that period of time VA mismanaged her medications "which may have contributed to [her] severe reaction to the death" of another patient in her room.  She additionally stated that she was threatened by VA hospital staff and that she was "attempting to act [the following day] as though none of what [she] had seen had actually happened so that those who were threatening [her] would not carry through with [those] threats. . . [and that she would] say anything [she] could so that [she] would be released from the hospital in order to escape what was a horrifying situation for" her.

The Veteran has submitted several other lay statements giving substantially similar versions of what she believed transpired on December 10, 2002, while she was convalescing at the St. Louis VA Medical Center following back surgery.

On September 26, 2002, the Veteran called VA in St. Louis "in dire straits" as she was running out of Paxil.  She noted that she was so depressed that she did not want to live anymore.  She stated that she was in extreme pain and discomfort due to her sciatica problem from a fall in June 2002 and that a neurosurgeon advised her to have surgery as soon as she got to St. Louis.  She stated that she had received no help from the St. Louis VA and that they have refused her admission to the emergency room.  She was sent to a clinic for back pain instead.  The VA doctor at that time recommended that she return to the VA emergency room and demand to see a psychiatrist as well as someone from neurology before permanent damage was done to her back and before she became more suicidal.  The Veteran was diagnosed with severe major depressive disorder at that time.

Several VA treatment records document that the Veteran underwent a laminectomy of the L4, partial laminectomy of L5, pedicle screw fixation of L4 and L5 with right iliac auto graft on December 5, 2002.  She was an inpatient at the John Cochran Division of the St. Louis, Missouri, VA Medical Center until December 12, 2002, when she was discharged to her home.

A December 10, 2002, treatment note reveals that the Veteran did not want to spend the night by herself, and that her husband was given permission to stay by her bedside as long as the Veteran did not have a roommate.  Both the Veteran and the husband verbalized understanding that her husband could not stay if there was another patient in the room.

A December 11, 2002, psychiatric consult note demonstrated that the Veteran had mental status changes, was disoriented, and had experienced hallucinations throughout the past few days at the hospital.  When asked if she was confused or having weird thoughts running through her head, the Veteran responded that she could not tell anyone what she was thinking and stated she was scared she would die if she told anyone her thoughts.  The Veteran was diagnosed with mental status change, delirium versus psychosis, and with a history of depression, agoraphobia, and panic attacks.  The VA doctor noted that the Veteran had recently undergone back surgery and that she appeared to be delirious.  She noted that the Veteran was difficult to interview because she was worried about her hands, and she noted that the Veteran "may be going through some sort of substance withdrawal symptoms," though she had denied any past drug use.

In another psychiatric note entered later that day, the Veteran was no longer delirious, though the VA doctor noted that it was difficult to piece together what had transpired over the past few days.  She stated that several variables were involved.  First, it was noted that the Veteran had PTSD and panic attacks premorbidly and that being immobilized post-operation and feeling helpless can exacerbate those symptoms.  Second, the Veteran believed that she had an idiosyncratic reaction to morphine, which caused tactile hallucinations.  Further, the Veteran had a late dose of Paxil while the computers were down and that patients can have very peculiar, idiosyncratic tactile hallucinations and panic/diaphoresis if not very slowly tapered off that medication.  Finally, the Veteran believed that one of her roommates passed away overnight and this terrified her, though she reported that she had not slept for 36 hours and was unsure if the death was real or a hallucination.

The Veteran was doing much better mentally the following morning.  She was alert, oriented, and sitting up in bed pleasantly conversing with medical students.  She requested that she be discharged home instead of staying another night in the hospital.  She was diagnosed with resolving mental status change, and it was noted that her recent mental status change had "improved and may have been due to withdrawal from Paxil or a reaction to morphine."  After another evaluation of her back, the Veteran was discharged from the VA hospital on December 12, 2002.  

In an April 2003 telephone session with a VA psychiatrist, the Veteran related the same incident as above.  She again recalled watching several attempts to murder the elderly woman through the reflection the television screen in her room; such attempts included several attempts by VA staff to smother the woman with pillows and then calling a doctor in who administered an injection then pronounced the elderly woman dead.  Throughout this episode, the Veteran recalls them playing flute music and burning or smoking something.  A nurse then came over and threatened the Veteran, saying something bad could happen to her if she told anyone about the incident.  The Veteran proceeded to have an acute stress reaction with nightmares, dissociative episodes, combativeness toward anyone who touched her.  She also had panic attack-like symptoms and felt a burning sensation in her arms and hands burning such that she could not stand having them on her body.  The Veteran was diagnosed with PTSD, chronic pain disorder associated with psychological factors and a general medical condition, and severe major depressive disorder.  

In May 2003, the Veteran was seen in person and exhibited several symptoms following the described euthanasia incident at the VA hospital.  She became immobilized and would wring her hands when triggered by elderly sick people, a hospital setting on television, or being told that her friend was having surgery at the same hospital.  She became very afraid for her friend.  Her symptoms included a hyper startle reflex and double-checking windows.  She also had a foreshortened sense of future and felt that she may be in danger.  She attempted to avoid people, places, and activities that trigger memories of her episode in St. Louis and tried to avoid thoughts, feelings, or conversations about the incident.  She also did some research on euthanasia in VA hospitals and "found that it appears to be a widespread problem."  She denied being under the influence of medications when the episode occurred.  She was diagnosed with chronic, severe PTSD related to the episode she witnessed postsurgically at the St. Louis VA Medical Center in December 2002, that she felt was euthanasia of an elderly roommate.

Sometime after discharge from the St. Louis VA Medical Center in December 2002, the Veteran filed a complaint with the Investigator General's (IG) office.  After an investigation was completed, the IG issued a report.  However, VA has been unable to obtain that report.  In April 2008, following a string of emails, VA indicated that after an exhaustive search it was unable to locate the IG report of the investigation initiated by the Veteran's complaint.  VA informed the Veteran of its inability to locate the report in an April 2008 letter.  A May 2008 response from the Veteran to that April 2008 letter indicated that she did not have a copy of that IG report either.

The Board acknowledges that it does not have a copy of the IG report and that further attempts to obtain that document would be futile based on the evidence of record.  However, in a December 2003 mental health note, a VA nurse stated that the clinic had received a telephone call from the Special Agent in charge of the investigation in the IG's office.  The nurse specifically read the April 2003 treatment note containing the Veteran's story, discussed above, over the phone to the Special Agent.  The Special Agent stated that an investigation had been completed and that "there was no death."

Additionally, the Veteran submitted an internet article from the Los Angeles Times newspaper, dated August 2003, noting that a VA nurse had recently been released from jail.  This nurse had been accused of lethally injecting 10 patients at a Veterans Hospital in 1992; the nurse was arrested in 2002 and had been released after charges against him were dropped by the prosecutor because "adequate evidence to show these veterans did not die of natural causes is once again absence in this case."  The nurse was apparently accused of injecting the patients with a muscle relaxant, succinylcholine, which stopped their breathing.  The article indicated that the FBI spent five years investigating 43 deaths on the hospital floor on which the accused nurse worked, finding 33 of those deaths to be either highly or moderately suspicious; a VA doctor which reported the nurse noted that patients were 10 times more likely to die when the accused nurse was on duty compared to other times.

Finally, the Veteran underwent a VA PTSD examination in January 2009.  Again, during the examination, the Veteran stated that during her stay at the St. Louis VA Medical Center an elderly patient was put into her room; the person was accompanied by two people in their mid-50's and some nurses.  The Veteran stated that through reflections on the television she observed these individuals unsuccessfully attempt to smother the elderly woman with a pillow.  She stated that a doctor was called in order to deliver an injection, after which the woman died.  The Veteran screamed out "why are you doing this" and one of the nurses came over to her and spoke threateningly to dissuade her from reporting the incident.  The Veteran further reported that the same nurse came by and asked her the next day, while her husband was visiting her, whether she had told her husband what had happened the previous night.  Since the event, she felt as though she is going to be smothered in the twilight stages of her sleep and she has extreme difficulty going near any VA facility.  As a consequence, she has avoided any type of medical care from VA since this incident.  The Veteran further stated that she was distressed by her 11-day hospitalization prior to her back surgery, during which she had been encouraged by a medical doctor to seek treatment for suicidal ideation in order to be seen more quickly for her back problems.  

After examination, the Veteran was diagnosed with PTSD.  The VA examiner noted that the Veteran was initially diagnosed with PTSD in September 2002 and that it had been continuous since that time.  The VA examiner concluded that it was at least as likely as not that the PTSD was in direct relation to the Veteran's experience at the St. Louis VA Medical Center in December 2002.

Based on the foregoing evidence, the Board finds that entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 have not been met.  In so finding, it is acknowledged that the record reflects current disability, established by the January 2009 VA examination.  However, for an award of PTSD under the circumstances of this case (i.e., a noncombat-related stressor), the claimed stressful event must be verified.  In this case, the Veteran's stressor has not been sufficiently verified and thus PTSD cannot be granted.  Additionally, the Veteran's major depressive disorder and her pre-existing PTSD disorder cannot be granted under the provisions of 38 U.S.C.A. § 1151 because the Veteran was not in receipt of "medical care" as defined by the statute in relation to the claimed stressful event, and therefore section 1151 is inapplicable.  The Board will address each of these items in turn.

First, the Board concedes that the Veteran was diagnosed with PTSD in April 2003 and at the January 2009 VA examination.  The Board further acknowledges that such diagnoses of PTSD were specifically related to the described incident of euthanasia that the Veteran claims she witnessed in December 2002.  

However, the preponderance of the evidence of record does not corroborate the Veteran's claimed stressor.  Again, she claims to have witnessed a murder or euthanization of an elderly woman by VA personnel during her post-surgical convalescence in December 2002 at the St. Louis VA Medical Center.  This stressor is not combat-related or predicated on any fear of hostile military activity; as such, her lay testimony alone cannot corroborate a claimed stressor.  See 38 C.F.R. § 3.304; Doran, supra; Dizoglio, supra.  

Insofar as the Veteran has argued that the doctors' opinions of record relating her PTSD to the euthanasia incident she has described demonstrates that such an event occurred, the relevant case law is in opposition to this argument.  See Moreau, supra (an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor).  Instead, the Board must look to other independent evidence of record.  Unfortunately, in this case, there is no such evidence.

Specifically, the Veteran's husband statement indicates that he did not witness the actual episode in question, but was instead informed of the event by his wife the next day.  The Board thus finds that the husband's statement in this case is not based on any personal knowledge, but is simply a reiteration of the facts provided to him by the Veteran herself.  Essentially, then his statements amount to hearsay evidence.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (recourse to the Federal Rules of Evidence is permissible by the Board in situations in which it aids in articulating its reasons and bases for a decision); see also Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge); cf. Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional) (emphasis added).  Therefore, the Board cannot accept his statements to corroborate the stressor.  

Additionally, the Board finds that the statements provided by the Veteran and her husband regarding the threatening behavior of the nurse the following day highly unbelievable, particularly the assertion that the nurse questioned the Veteran as to whether she had told her husband what had occurred the prior evening in his presence.  Indeed, such statements are patently illogical and are inconsistent with the actions of someone trying to hide a crime.  Thus, the Board finds that the Veteran's and husband's statements are not credible in demonstrating that the euthanization event actually occurred.  

Moreover, the Board notes that the August 2003 newspaper article submitted by the Veteran does not corroborate that she witnessed the accused nurse of committing euthanasia or murder during her December 2002 hospital care.  Specifically, the article indicates that the accused nurse was arrested in 2002, though the exact date is not disclosed.  Thus, the possibility exists that the Veteran may have been treated at the VA Medical Center prior to the accused nurse's arrest; however, given the very late date in the 2002 calendar year of the Veteran's treatment, the Board finds this to be highly unlikely.  

Even affording the Veteran the benefit of the doubt that the accused nurse was not already arrested at the time of her treatment, there is no evidence of record to suggest that the Veteran or her roommate was ever in the accused nurse's care.  

Furthermore, the Board notes that the accused nurse was arrested in 2002 for suspected murders that he supposedly committed in 1992, not in 2002 when the Veteran was hospitalized.  There is also no evidence that any murders or improper euthanasia actually occurred at the St. Louis VA Medical Center, either in 1992 or 2002, nor was there any criminal conviction of this accused nurse for murder or improper euthanasia for any actions taken at the St. Louis VA Medical Center.  The Board further notes that such charges were dropped due to a lack of "adequate evidence to show these veterans did not die of natural causes."  Thus, the preponderance of the evidence demonstrates that no actual murder or improper euthanasia was committed by the accused nurse referenced in the news article and that such veterans died of natural causes.

Moreover, the account of the claimed euthanization in this case is not consistent with the newspaper article's description of the deaths.  While the Veteran claimed she ultimately witnessed an injection occur, she has not indicated, nor can she competently attest, that the injection was the muscle relaxant, succinylcholine.  Also, the method of killing described by the Veteran in this case was initially smothering by nurses who then called in a doctor-not a nurse-to administer an injection.  

Additionally, the newspaper article did not indicate or suggest that the accused nurse had any accomplices, and merely noted that he was alleged to have administered injections to patients to stop their breathing.  The incident described by the Veteran described is fundamentally contradictory to such a pattern of killing.  It is inherently unbelievable that several nurses and a doctor would have conspired to murder or improperly euthanize a VA patient.  

Moreover, from the Veteran's statements, it appears that the smothering and injection events occurred in the presence of the elderly woman's family, which again is simply not plausible if the event witnessed was actually a murder or improper euthanization.

Finally, the Veteran's statements include admissions that she at times believed that such events may have imagined and that she never directly observed any of the actual actions taken by any of the individuals involved, but rather viewed them through a reflection off of the television at the foot of her bed.  

In short, the Board finds that the August 2003 newspaper article does not sufficiently corroborate the Veteran's claimed stressor.  The information in the article itself suggests that the accused nurse was likely already under arrest at the time of the Veteran's hospitalization, and even if not, there is nothing to show that 
the Veteran and her roommate were under his care.  Nor was the method and type of murder described in the newspaper article consistent with that described by the  Veteran.   

Instead, the Board finds that the clinical evidence demonstrates that the Veteran was delirious, borderline psychotic, and potentially suffering from idiosyncratic tactile hallucinations either from a reaction to morphine or from withdrawal from Paxil.  The Board finds that these treatment notes are particularly probative as to whether the stressor can be verified.  

Such notes tend to demonstrate that the Veteran was having some adverse reactions to medications, which possibly resulted in hallucinations.  Moreover, as reflected in the treatment notes, the Veteran herself actually questioned whether she had been hallucinating.  This counters the Veteran's later statements on appeal that she was not hallucinating at the time, but rather was faking symptoms to avoid being hurt.  However, the Board finds that the Veteran's statements during treatment are inherently more truthful than those made on appeal.  See Rucker, supra, at 73 (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Thus, the Board finds the statements on appeal that she was not hallucinating in December 2002 to be not credible and lends more probative value to the statements made during treatment, as well as the clinician's statements as to the likely etiology of the Veteran's psychiatric symptomatology.

Additionally, while the Board acknowledges that the IG report is not of record, it appears that it concluded that there was no evidence of any improper euthanization or murder after the investigation of the Veteran's complaint was completed.  The essential finding of the report in this case is noted in the December 2003 mental health note which reveals that the Special Agent in charge of the investigation stated to the VA personnel at that time that the investigation was completed and that "there was no death."  While the Board does not possess the actual report, the reporting of a conversation pertaining to its contents is presumed to be inherently credible given the presumption of regularity of recording in documentation.  See Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992), citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) ("(t)here is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties."); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) ("the presumption of regularity . . . applies to the VA mailing of the RO decision in the same manner as it applies to the BVA mailing of the decision" (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  

In this case, VA doctors are presumed to have properly discharged their duties in documenting the conversation that occurred with a Special Agent with precision.  Thus, even though the IG report is not of record, the Board finds that the substantive finding from the report is of record and reveals that no actual death occurred in this case.  

Accordingly, as there is no evidence corroborating the Veteran's lay statements as to the occurrence of the euthanization/murder stressor in this case, the Board must find that the elements necessary for a diagnosis of PTSD in this case have not been met.  See 38 C.F.R. § 3.304(f); see also Dizlogio, supra; Doran, supra; Moreau, supra.  

In light of the lack of a corroborated stressor necessary for a diagnosis of PTSD in this case, the Board finds that the Veteran did not acquire any additional disability (for VA purposes) necessary in order to award compensation for PTSD under the provisions of 38 U.S.C.A. § 1151.  See 38 C.F.R. § 3.361.  As the Board finds that the Veteran does not have an additional disability in this case, it is not necessary to reach the question of whether VA was negligent, careless, lacking in the proper skill, erred in judgment or was otherwise similarly at fault in this case during the Veteran's December 2002 hospitalization treatment at the St. Louis VA Medical Center.  (Moreover, as already discussed, the details of the incident upon which the 1151 claim are based have been determined to be not credible).

The record also indicates another stressful event.  Specifically, the Veteran has averred that VA's refusal to provide medical care in a timely manner in September 2002 created her psychiatric condition.  In this regard, she asserts that she had to wait a long time for VA to treat her back disorder, and that such waiting, with the additional pain and agony, caused her major depressive disorder or PTSD.  

A grant of service connection is not warranted under 1151 with respect to the above contention because the Veteran's allegations of fault on the part of VA do not constitute "medical care" within the meaning of the statute.  Indeed, the 
necessary implication of the Veteran's statements was that VA was not providing her any medical care for her back disorder.   

Thus, the claim of compensation for major depressive disorder, or for PTSD pre-existing the Veteran's December 2002 surgical procedure, is based on VA's failure to provide medical care.  Such a lack of provision of medical care, which the Veteran felt was necessary but which was not provided as timely as she had wished, is not medical care within the meaning of the statute, nor is it part of the policy for which Congress created 38 U.S.C.A. § 1151.  

As VA was not providing the Veteran any "medical care" in September 2002, the Board finds that such a claim does not fall within the provisions of 38 U.S.C.A. § 1151, and therefore, such must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

Finally, regarding the claims of entitlement to a psychiatric disability other than PTSD, including major depressive disorder, the Board notes that the Veteran is already service-connected for a psychiatric condition for which depression appears to be a symptom; thus, any further award of compensation benefits for such a condition would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2010).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for PTSD or major depressive disorder, to include compensation under the provisions of 38 U.S.C.A. § 1151 with respect to medical treatment at the St. Louis VA Medical Center in December 2002 is denied.


REMAND

The Board notes that in September 2010 the Veteran submitted additional evidence regarding the dental/jaw disorder claim on appeal.  Such submission did not include a waiver of jurisdiction.  In a February 2011 letter, the Board asked for clarification as to whether the Veteran sought to waive RO review.  In a response later that month, she indicated that she did not wish to waive jurisdiction and wished that her claim be remanded to the RO for additional review.  Thus, a remand is required for this purpose.  38 C.F.R. § 20.1304(c) (2010).

With respect to the Veteran's spinal claims, the following facts are relevant: the Veteran had service from July 1966 to March 1967.  Upon enlistment examination in June 1966, her thoracolumbar and cervical spines, as well as her upper extremities, were noted as normal.  She denied any swollen or painful joints, arthritis, bone or joint deformity, or painful or "trick" shoulders or elbows; she did indicate that she had worn a neck brace prior to service.  In the report of medical history, the examining physician noted that the Veteran had a slight back injury in a car accident in February 1966-prior to service.  Such injury was diagnosed as "whiplash," for which the Veteran wore a neck brace for 2 months following the accident.  There was no current problem or fracture noted at the time of examination.  Rather, the Veteran was noted to be "in good health."

During service in December 1966, the Veteran was involved in another car accident.  She sought treatment at that time for complaints of whiplash, lower back area pain, and numbness in her mid-back, shoulders and neck.  Her vehicle had been hit from behind, causing a "slight jolt."  On examination, the Veteran had good range of motion, with no evidence of any palpable muscle spasms or vertebral tenderness.  Per the physician, there was no evidence of any whiplash at that time and no diagnosis was rendered.  A few days later, the Veteran was treated for a headache.  There are no other complaints of any pain or other related problems in the service treatment records.  In March 1967 she underwent a separation examination showing a normal thoracolumbar and cervical spine, as well as normal upper extremities.

Post-service, a November 1989 x-ray report from private chiropractor, M.K.H, D.C., noted that the Veteran had congenital scoliosis.  That report appears to relate the Veteran's thoracic and cervical disorders to such congenital scoliosis.  Additional October 1997 statements from the Veteran and her mother demonstrate that the Veteran had scoliosis as a child and that several family members also have scoliosis or other curvature of the spine problems.  

The Board notes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable law and regulations for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2010).  A defect is a structural or inherent abnormality or condition which is more or less stationary in nature.  VAOPGCPREC 82-90 (1990).  A disease may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  Service connection may be granted for diseases of congenital, developmental, or familial origin, but not for defects, unless such defect was subject to superimposed disease or injury during military service.  Such a disease, by its very nature, preexists a claimant's military service, and typically, entitlement to service connection turns on the question of whether manifestations of the disease in service constituted "aggravation" of the condition. 

In a February 2002 letter, Dr. M.K.H. expressed his belief that the Veteran's cervical and thoracic spinal disorders were caused by whiplash-type injuries and that the two prior whiplash injuries "very likely" contributed to her spinal disorders.  He additionally indicated that such spinal conditions could have caused the Veteran's claimed bilateral carpel tunnel syndrome and fibromyalgia.  He does not address scoliosis in his February 2002 letter, or whether such injuries are super-imposed injuries.

In its May 2006 remand order, the Board ordered a VA examination of the Veteran's spine.  In a January 2009 examination report, the VA examiner noted the service treatment records, including the report of a motor vehicle accident prior to service which resulted in whiplash and necessitated the wearing of a neck brace for a period of time.  He also noted the December 1966 motor vehicle accident in service for which there was no evidence of associated whiplash.  The VA examiner also noted several other clinical records of record documenting thoracolumbar scoliosis, DDD and spondylosis as well as cervical spine DDD, spondylosis and scoliosis.  After examination, the Veteran was diagnosed with thoracic and lumbar scoliosis and lumbar and cervical DDD status-post fusion surgical procedures.  The VA examiner opined that the Veteran's current thoracic, lumbar and cervical conditions were not related to service and that there was no permanent aggravation during service.  He concluded that any progression would be from the normal process of aging.

The Board finds that the VA examination does not adequately address the spinal issues.  First, the Veteran's back was clinically noted as normal at enlistment.  Thus, it appears that the whiplash injury from the car accident in February 1966 had resolved by her July 1966 induction.  Indeed, the Veteran had no current problems at that time and was "in good health."  Thus, the Veteran is presumed to be in sound condition on entrance in this case.  See 38 U.S.C.A. § 1111 (West 2002).

That notwithstanding, the Board notes that it appears that the Veteran has congenital scoliosis of the spine.  However, there are no opinions of record addressing whether the scoliosis is a congenital disease or a congenital defect.  Moreover, Dr. M.K.H.'s opinions are contradictory in his two documents.  Indeed, he stated in 1989 that the Veteran's spinal conditions were related to the congenital scoliosis but in 2002 he attributed such conditions to the two whiplash injuries.  Additionally, he does not specify which car accident was the likely cause of the spinal conditions.  The VA examiner additionally did not address whether the Veteran's scoliosis is congenital, or whether such injuries were super-imposed diseases on the Veteran's congenital scoliosis, and if so, whether such were aggravated beyond their normal progression.

Thus, the Board finds that another VA examination is required in this case in order to properly adjudicate the Veteran's spinal claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Also, the Veteran's mother indicated in her October 1997 statement that the Veteran was receiving Arizona Worker's Compensation benefits for her upper extremities due to her inability to type.  Additionally, a February 1999 VA treatment note indicates that the Veteran was unemployed at that time and was receiving "disability for [her] back."  It does not appear that any attempts have been made to obtain either set of potentially relevant records in this case and such should be accomplished on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir., Jan. 4, 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998).

Furthermore, a December 1997 letter written by Dr. M.K.H. indicated that a Dr. Wiltbank may potentially have additional records from 1993, when he had treated the Veteran.  It does not appear that any attempt to obtain those records has been made and such should also be accomplished on remand.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2010).  

The Veteran has also asserted that her fibromyalgia is related to military service.  The Board claims file reflects a diagnosis of fibromyalgia in her VA treatment records and also shows that she had a December 1966 motor vehicle accident in service.  A few days following that accident she complained of a headache, which may potentially be a manifestation of fibromyalgia.  Accordingly, the Board finds that a reasonable possibility exists as to a relation to service in this case and thus on remand the Veteran should be afforded a VA examination.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Finally, the record raises questions as to the potential relationship between the Veteran's spinal claims and her bilateral disorder of the upper extremities.  Under the circumstances, a decision by the Board on that claim would be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private treatment that she may have had for her claimed conditions since discharge from service, including Dr. Wiltbank, which are not already of record.  After securing the necessary release forms, attempt to obtain and associate those identified records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on her own behalf.

2.  Obtain from the State of Arizona the records pertinent to the Veteran's claim for Worker's Compensation benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

3.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

4.  Following the completion of the above to the extent possible, schedule the Veteran for VA orthopedic examination to determine whether her claimed thoracolumbar and cervical spine disorders are related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any thoracolumbar and cervical spine disorders found, including scoliosis, spondylosis and degenerative disc disease.

The examiner should then state whether the Veteran's scoliosis is more likely, less likely or at least as likely as not (50 percent or greater probability) congenital in nature, particularly given the Veteran's and her mother's statements regarding childhood onset and the Veteran's familial history of such back conditions.  The examiner should then state whether such is a congenital defect or a congenital disease.

If the Veteran's scoliosis is a congenital defect, the examiner should then state whether any of the Veteran's other diagnosed thoracolumbar or cervical spine diagnoses are more likely, less likely or at least as likely as not super-imposed diseases.  

If the Veteran's scoliosis is determined to be a congenital defect, the examiner should state whether there are any superimposed diseases or injuries, and if so whether they more likely, less likely or at least as likely as not were aggravated beyond the normal progression of that disease by the Veteran's military service, including the December 1966 motor vehicle accident.

If the Veteran's scoliosis is a congenital disease or for any diagnosed condition which is not a super-imposed disease, the examiner should then state whether any diagnosed thoracolumbar or cervical spine disorder-including degenerative disc disease, scoliosis and spondylosis-was more likely, less likely or at least as likely as not the result of military service, to include the December 1966 motor vehicle accident.

The examiner should take as conclusive fact that the Veteran was sound on entry into military service as to her cervical and thoracolumbar spines and that the Veteran's February 1966 whiplash injury was thus acute and transitory and had resolved by enlistment in July 1966.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for VA neurologic examination to determine whether her claimed bilateral disorders of the upper extremities and fibromyalgia are related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays and electromylograms (EMG), should be conducted and the results reported in detail.  

Following claims file review and examination, the examiner is asked to diagnose any upper extremity disorder found, including bilateral carpel tunnel syndrome or thoracic outlet syndrome.  The examiner should specifically discuss the Veteran's diagnosis of bilateral carpel tunnel syndrome in the 1994-1995 treatment records, the diagnosis of "rule out thoracic outlet syndrome," as well as the most current VA examination in January 2009 that demonstrated no current bilateral upper extremity disorders.  

If no current diagnosis is found, this should be noted in the report and the above diagnoses should be discussed as to whether such were misdiagnosed at the time, or whether they existed but have since resolved.

The examiner should then state whether any diagnosed upper extremity disorder-including bilateral carpel tunnel syndrome and thoracic outlet syndrome-more likely, less likely or at least as likely as not (50 percent or greater probability) was the result of military service, to include the December 1966 motor vehicle accident.  

The examiner should also discuss whether any diagnosed upper extremity disorder, including bilateral carpel tunnel syndrome and thoracic outlet syndrome, more likely, less likely or at least as likely as not is related to the Veteran's cervical or thoracolumbar disorders.

Regarding the fibromyalgia, the examiner should state whether the Veteran has that disorder and should specifically discuss any diagnosis of such as noted in the claims file.  Then, the examiner should state whether the Veteran's headache a few days after her December 1966 motor vehicle accident was a manifestation of her fibromyalgia during military service.  The examiner should also state whether her fibromyalgia more likely, less likely or at least as likely as not was the result of military service, to include the December 1966 motor vehicle accident.

The examiner should also opine as to whether the Veteran's fibromyalgia more likely, less likely or at least as likely as not is the result of her service-connected anxiety disorder, or any of her other claimed disorders, such as her thoracolumbar spine, cervical spine, jaw/dental and upper extremity disorders.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for jaw/dental, cervical spine, lumbar spine, bilateral upper extremities disorders and fibromyalgia.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


